[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The appeal from probate has been timely taken. The appellant CT Page 1487 never received legal notice of the hearing held on January 12, 1995, at which the will was admitted to probate. The affidavit of Shirley DeLuca, who is the Probate Clerk of the Westport Probate Court, District No. 158, shows "[n]o publication of Notice of Hearing for the Admission of Margery W. Beach's Will was prepared by the Westport Probate Court or published in the Westport News nor was the Order Admitting the Will to Probate ever published." After the will was admitted to probate, a notice to creditors that claims must be presented and a notice of an application to sell real property were published in the Westport News. These notices did not cure the failure to give the appellant legal notice of the hearing at which the will was admitted to probate.
The appellant has sufficiently stated its interest and aggrievement in its Motion for Appeal from Probate. The appellant alleges that it is a legatee under a prior will. The appellant is not named as a beneficiary in the will which was admitted to probate at the hearing held on January 12, 1995. The appellant has complied with the requirements of General Statutes § 45a-191.
THIM, JUDGE.